  Case 19-32081       Doc 44   Filed 05/29/20 Entered 06/01/20 10:53:32                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:      19-32081
CHARLES J. KORAN                             )
                                             )                Chapter: 13
                                             )
                                                              Honorable Janet S. Baer
                                             )
                                             )                Kane
               Debtor(s)                     )

                                    ORDER DISMISSING CASE

        This cause coming to be heard on the motion filed by Springbrook Villas Property Association
to modify the automatic stay or, in the alternative, to dismiss the Debtor's chapter 13 case, Springbrook
Villas Property Association appearing by counsel, Ronald J. Kapustka of Kovitz Shifrin Nesbit, and the
Court being duly advised in the premises:

  IT IS HEREBY ORDERED THAT:

   The motion of Springbrook Villas Property Association is granted and the above-captioned case is
dismissed.




                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: May 29, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Ronald J. Kapustka
 Kovitz Shifrin Nesbit
 175 North Archer Ave., Mundelein, IL 60060
 Tel. (847) 537-0500 / Fax (847) 537-0550
 rkapustka@ksnlaw.com; ndaily@ksnlaw.com
 ARDC No. 6203095
 KSN FILE (CSPR004-61009)
